Citation Nr: 0842336	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of basic eligibility for VA 
benefits.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from September 1929 to October 
1959.  He died in January 2001.  The appellant was married to 
the veteran in March 2000, and claims benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim for recognition as the surviving spouse of 
the veteran for the purposes of VA death pension benefits.



FINDINGS OF FACT

1.  The appellant married the veteran on March [redacted], 2000.  The 
veteran died on January [redacted], 2001.  

2.  The appellant was not married to the veteran for one year 
or more before the veteran's death.

3.  The appellant did not have a child born of the marriage, 
or born to her and the veteran before the marriage.

4.  The appellant married the veteran over 20 years after the 
termination of the veteran's last period of service.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of basic eligibility for 
VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), is applicable to this 
claim.  However, the provisions of the VCAA have no effect on 
an appeal, such as in the instant case, in which the over-
riding law, and not the underlying facts or evidentiary 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  We 
nonetheless note that, by way of a letter dated in July 2007, 
the appellant was notified of what evidence was needed to 
substantiate the claim, of the evidence which VA would 
obtain, and of the evidence which the claimant was expected 
to provide.  

II.  Factual Background and Analysis

The appellant asserts that she is entitled to VA death 
pension benefits as the veteran's surviving spouse.

A surviving spouse may qualify for pension or dependency and 
indemnity compensation (DIC) if the marriage to the veteran 
occurred before or during his or her service.  Death pension 
or DIC may also be paid to a surviving spouse (1) who was 
married to the veteran for one year or more, (2) who had a 
child born of the marriage, or born to the veteran and the 
claimant before the marriage, or (3) in the case of DIC, who 
was married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated.  38 C.F.R. § 3.54; See 38 U.S.C.A. §§ 
1102, 1304, 1541.

The marriage certificate of the appellant and the veteran 
indicates that they were married on March [redacted], 2000.

The veteran's death certificate indicates that he died on 
January [redacted], 2001.

In her substantive appeal (VA Form 9) dated in June 2007, the 
appellant argued that she and the veteran lived continuously, 
for almost five years, as husband and wife, until they 
decided to get legally married in March 2000.  

In support of her claim, the appellant submitted a July 2007 
statement from the veteran's sister, L.S., who averred that 
before their marriage in March 2000 the veteran and the 
appellant had cohabited as husband wife for more than five 
years.

In an August 2007 statement, the appellant contended that 
when she and the veteran began living together there were no 
legal obstacles to their getting married, but that they did 
not get married because she was physically weak and sickly, 
and the veteran was taking care of her.  She said the thought 
of marriage had come to their minds, but she had pushed it 
aside because she did not want to be a burden, the wedding 
preparations would take time, and other people might 
criticize them for marrying at their advanced age.

After reviewing the record, the Board finds that the 
appellant is not entitled to recognition as the surviving 
spouse of the veteran.  The Board acknowledges the 
appellant's arguments, and the statements submitted on her 
behalf.  With all due sympathy for her expressed reasons for 
her and the veteran not having entering into a marriage 
before March 2000, the facts of this case are not in dispute, 
and she admits that the late veteran and she were only 
married 10 months before he died.

Where the law is dispositive of the claim, the claim must be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
the appellant was not married to the veteran for one year or 
more, and did not have a child with the veteran born of, or 
before, the marriage.  Also, she married the veteran over 40 
years after the termination of his last period of service, 
and thus was not married to the veteran before the expiration 
of 15 years after the termination of the period of service on 
which any claim for disability benefits could have been 
based.  Thus, the appellant does not qualify as a surviving 
spouse under the law for purposes of basic eligibility for VA 
benefits.


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


